COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

 Cause Number:              01-15-01111-CV
 Trial Court Cause
 Number:                    2011-24016
                            St. Luke's Sugarland Partnership, L.L.P. et al. v Shatish Patel, M.D., Hemalatha Vijayan,
 Style:                     M.D., Subodh Sonwalker, M.D. and Wolley Oladut, M.D.
 Date motion filed*:        March 29, 2016
 Type of motion:            Extension of Time to File Reporter’s Record
 Party filing motion:       Trial Court Reporter
 Document to be filed:      Reporter’s Record

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             February 22, 2016
          Number of previous extensions granted:         0
          Date Requested:                                April 29, 2016

Ordered that motion is:

             Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
               Other: The court reporter’s request for an extension of time to file the reporter’s record is granted in
               part and denied in part. The trial and appellate courts are jointly responsible for ensuring that the
               appellate record is timely filed. TEX. R. APP. P. 35.3(c). This is an accelerated interlocutory appeal.
               In such circumstances, the appellate court’s authority to grant an extension is limited to 10 days. Id.
               Accordingly, the time for filing the reporter’s record is extended to April 15, 2016. See TEX. R.
               APP. P. 35.3(c) (limiting each extension of time to file the record to no more than 10 days in
               accelerated appeals).

Judge's signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court
Date: April 5, 2016